Citation Nr: 1539240	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for heart murmur.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1952 until January 1956. The Appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have a chronic headache condition for VA purposes.

2. The Veteran does not have a heart murmur condition for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection a chronic headache condition have not been met. 38 U.S.C.A. §§ 110, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a heart murmur condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in April 2009.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of the claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Headaches

The appellant avers that the Veteran had chronic headaches as a result of active service. An essential element of a claim for service connection is evidence of a current disability.

There are no private or VA clinical records in evidence which reflect a chronic headache condition for VA purposes. The claims folder reflects that prior to this claim as well as during the appeal of this claim, the Veteran consistently denied experiencing headaches. (See March 2011 VA clinic note, August 2008 VA physician's note, and July 2007 VA nursing note).

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing headaches). However, the claims folder reflects conflicting statement from the Veteran in regard to him having a chronic headache condition. As such, the Board finds that the clinical evidence of record is more probative than the Veteran's inconsistent lay statements.

Additionally, although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the issue on appeal for VA purposes. The Board finds that such etiology findings in regard to chronic headaches fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran had a chronic headache condition for VA purposes during the appeal period. Thus, service connection for such cannot be granted. 

 The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Heart murmur

The appellant avers that the Veteran had a heart murmur condition as a result of active service. An essential element of a claim for service connection is evidence of a current disability.

There are no private or VA clinical records in evidence which reflect a heart murmur condition for VA purposes. The claims folder reflects that the Veteran's heart was consistently found without a heart murmur. (See August 2012 VA clinic note, November 2008 VA physician's note, and January 2002 physician's note).

The Veteran nor the appellant has been shown to be competent to provide a diagnosis of a heart murmur condition for VA purposes, as that is based on specific clinical findings. The Board finds that the clinical evidence of record is more probative than the lay statements.

Additionally, although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the heart for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran had a heart murmur condition for VA purposes during the appeal period. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for heart murmur denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


